Title: To Thomas Jefferson from Jean Chas, 7 May 1803
From: Chas, Jean
To: Jefferson, Thomas


          
            monsieur Le président.
            paris 17 floreal L’an 11. 7 May 1803
          
          daignés accepter quelques exemplaires du parallele de bonaparte avec charlemagne. L’amour de la verité, et du bien public m’ont dicté cet ouvrage.
          il y a deja quelque tems que j’ai eu Lhonneur de vous envoyer Le tableau historique et politique des operations civiles et militaires de bonaparte, et trente exemplaires de L’histoire de La revolution de L’amerique Septentrionale. j’ignore si mes depeches vous ont eté remises.
          je m’occupe d’une seconde edition de L’histoire de La revolution des etats unis. je vous prie, monsieur Le president d’en accepter La dedicace. cet ouvrage merite de paroitre Sous vos auspices. il est honorable pour moi d’offrir a L’admiration publique L’histoire d’un peuple dont je respecte Les vertus, et admire Le courage. vous etes digne, monsieur Le president, d’etre Le chef d’une nation qui promet d’heureuses et brillantes destinées.
          recevés avec bonté, monsieur Le president Les assurances de mon profond respect.
          
            j chas
          
         
          Editors’ Translation
          
            
              Mister President,
              Paris, 17 Floreal Year 11 7 May 1803
            
            Please accept these copies of my Parallèle de Bonaparte avec Charlemagne, a work that was dictated by my love of truth and the public good.
            Some time ago, I had the honor of sending you the Tableau historique et politique des opérations militaires et civiles de Bonaparte and thirty copies of the Histoire politique et philosophique  de la révolution de l’Amérique septentrionale. I do not know whether you received them.
            I am now working on a second edition of the history of the American Revolution, and seek your permission, Mr. President, to dedicate the book to you. It is worthy of being published under your auspices. I am honored to hold up for public admiration the history of a people whose virtues I respect and whose courage I admire. You are worthy, Mr. President, of leading a nation that looks ahead to such an auspicious, brilliant destiny.
            Receive with kindness, Mr. President, the assurance of my profound respect.
            
              j chas
            
          
        